 1   CHRISTENSON LAW FIRM, LLP
     Vonn R. Christenson (SBN 244873)
 2   472 West Putnam Avenue
     Porterville, California 93257
 3   Telephone: (559) 784-4934
     Facsimile:      (559) 784-3431
 4
     McGLINCHEY STAFFORD
 5   Brian A. Paino (SBN 251243)
     Adam S. Hamburg (SBN 247127)
 6   Christopher M. Lapidus (SBN 316005)
     18201 Von Karman Avenue, Suite 350
 7   Irvine, California 92612
     Telephone: (949) 381-5900
 8   Facsimile:      (949) 271-4040
     Email:          bpaino@mcglinchey.com
 9                   ahamburg@mcglinchey.com
                     clapidus@mcglinchey.com
10
     Attorneys for Plaintiff HELLENIC PETROLEUM LLC
11
                                 UNITED STATES DISTRICT COURT
12
                                EASTERN DISTRICT OF CALIFORNIA
13

14
     HELLENIC PETROLEUM LLC,                       Case No.: 1:20-CV-00374-NONE-BAM
15
                  Plaintiff,                       [Formerly Stanislaus County Superior Court
16                                                 Case No. CV-19-000967]
       v.
17                                                 PLAINTIFF HELLENIC PETROLEUM
     ELBOW RIVER MARKETING, LTD.,                  LLC’S SECOND AMENDED COMPLAINT
18                                                 FOR:
                  Defendants.
19                                                 1.    TRADE LIBEL;
                                                   2.    INTENTIONAL INTERFERENCE
20                                                       WITH PROSPECTIVE ECONOMIC
                                                         RELATIONS;
21                                                 3.    NEGLIGENT INTERFERENCE
                                                         WITH PROSPECTIVE ECONOMIC
22                                                       RELATIONS;
                                                   4.    INTENTIONAL INTERFERENCE
23                                                       WITH CONTRACTUAL
                                                         RELATIONS;
24                                                 5.    VIOLATION OF THE
                                                         CARTWRIGHT ACT, CAL. BUS. &
25                                                       PROF. CODE §§ 16270, ET SEQ.;
                                                         AND
26                                                 6.    UNFAIR BUSINESS
                                                         COMPETITION
27
                                                   Action Filed: February 19, 2019
28                                                 Trial Date:   NA
                                               1
                                   SECOND AMENDED COMPLAINT
     1613594.1
 1           Plaintiff, Hellenic Petroleum LLC (“Hellenic” and/or “Plaintiff”) complains and alleges as

 2   follows:

 3                                                 PARTIES

 4           1.     Hellenic, is and at all times herein mentioned was a Florida limited liability company

 5   that is qualified and authorized to do business in the state of California. Hellenic conducts business

 6   in California from its offices located in Modesto, California.

 7           2.     Hellenic is informed and believes and thereon alleges that Defendant Elbow River

 8   Marketing, Ltd. (“ERM”) is, and at all times herein alleged was, a Canadian business entity, with its

 9   place of business located in 335 8th Avenue SW, Suite #810, Calgary, AB, Canada T2P 1C9. Hellenic

10   is informed and believes and thereon alleges that at all times herein mentioned, ERM was and is

11   qualified and authorized to engage in business in the State of California.

12           3.     Hellenic is informed and believes and thereon alleges that Defendant ERM operates as

13   a wholesaler, transporter, supplier, and marketer of liquid petroleum gases (or “LPGs”), including

14   propane, butane, and condensate, crude oil, heavy fuel oil, and a refined fuel and bio-fuel products.

15   ERM markets and transports LPGs on a wholesale basis across North America, including California.

16           4.     Hellenic is ignorant of the true names and capacities of Defendants DOES 1 through

17   10 inclusive, and therefore has sued them by their foregoing fictitious names. When said true names

18   and capacities are discovered, Hellenic will seek leave to amend this Complaint to insert their true

19   names and capacities in lieu of said fictitious names.

20           5.     Hellenic is informed and believes and thereon alleges that at all times herein mentioned,

21   each of the Defendants herein was the agent, servant and employee of each of the remaining

22   Defendants, and said Defendants were at all times acting within the purposes and scope of such agency

23   and employment.

24           6.     Hellenic is informed and believes, and on the basis of such information and belief

25   alleges that DOE Defendants 1 through 10, inclusive, are somehow responsible for the acts and

26   occurrences alleged herein and are responsible for the Hellenic’s damages as alleged in this Complaint.

27

28
                                                        2
                                       SECOND AMENDED COMPLAINT
     1613594.1
 1                                       JURISDICTION AND VENUE

 2           7.      This dispute concerns the sale and distribution of propane from ERM to Hellenic in

 3   California. Specifically, Hellenic ordered propane from ERM, which was shipped to, and received by

 4   Hellenic at is facilities located in Modesto, California, which is located in this judicial district.

 5   Likewise, the damages incurred by Hellenic, as alleged herein, were incurred in this judicial district.

 6   As such, this Court is the necessary and proper venue for this action because the subject claims arose

 7   in, and occurred within this judicial district.

 8                                        GENERAL ALLEGATIONS

 9           8.      Propane is a natural gas liquid that is used to produce plastics and as a source of energy

10   for residential and commercial purposes. Residential and commercial demand for propane is seasonal,

11   with the peak season spanning the months of November to March each year. Prior to this peak season,

12   propane prices are generally at their lowest point in the market.

13           9.      Non-party Sacramento Energy Resources, LLC (“Sacramento Energy”) specializes in

14   wholesale propane and butane supply, storage, and distribution nationally and internationally.

15   Sacramento Energy sells propane to customers in forty-two states, including California.

16           10.     Hellenic, is and at all times herein mentioned, was engaged in the sale and distribution

17   of propane for consumer and commercial use in the State of California. Specifically, in or about 2018,

18   Hellenic entered into the propane marketplace in California. Barriers of entry into this marketplace

19   are high due to the costs of customer acquisition and establishment of a distribution infrastructure.

20   After entering into the marketplace, Hellenic purchased propane from various suppliers, including

21   Elbow River and Sacramento Energy, both of which were more established participants in the

22   California marketplace for propane.

23           11.     In or about November 2018, Hellenic submitted a credit application to ERM to

24   purchase propane from ERM on a line of credit. It was expressly agreed between Hellenic and ERM

25   that the limit on Hellenic’s credit account would not exceed one million dollars for any shipment

26   and/or outstanding balance on the existing credit line. The expressed intent of the credit cap limit was

27   to ensure that Hellenic would not receive quantities of propane in excess of what it could store and

28   sell given its limited storage facilities. Specifically, Hellenic’s Modesto, California rail facilities (the
                                                          3
                                         SECOND AMENDED COMPLAINT
     1613594.1
 1   “Rail Facilities”) only had the capacity to receive 9 railcars of propane at any given time, and the rail

 2   cars needed to be removed from the tracks within a specified time to comply with various stated and/or

 3   federal rules and regulations. Further, Hellenic’s storage facility was equipped to only store 30,000-

 4   60,000 gallons of propane at any given time.

 5           12.     At or about the same time Hellenic obtained the $1 million credit line from Elbow

 6   River, Hellenic also obtained a $200,000 credit line from Sacramento Energy for the purchase of

 7   propane.

 8           13.     Following the execution of the credit agreements with ERM and Sacramento Energy,

 9   ERM and Sacramento Energy began shipping propane to Hellenic via railcars, which were received

10   by Hellenic at its Rail Facilities.

11           14.     Notwithstanding the above stated credit limits, Sacramento Energy and ERM conspired

12   to overwhelm Hellenic’s resources, including its cash reserves and storage facilities, by shipping

13   Hellenic propane that Hellenic did not order and that exceeded Hellenic’s respective credit lines with

14   Sacramento Energy and ERM. The over-shipments were sent to the Rail Facilities.

15           15.     Specifically, in or about 2018 and 2019, ERM shipped Hellenic $1.5 million in propane

16   even though its credit line with Hellenic was only $1 million. Upon Hellenic’s receipt of the over-

17   shipment from ERM, Hellenic attempted to refuse the shipment, but ERM was unwilling to accept a

18   return of the over-shipment. Due to various laws and/or regulations that limited the amount of time

19   railcars could remain on the tracks at the Rail Facilities, Hellenic was forced to remove the over-

20   shipment from the railcars through which it was delivered and ultimately liquidate the propane due to

21   its limited propane storage capacity.

22           16.     ERM’s intent in sending the over-shipment of propane to Hellenic was twofold as it:

23   (a) purported to obligate Hellenic to pay for the excess shipment at a time when the pricing for the

24   product was at a seasonable high; and (b) overwhelmed Hellenic’s credit and storage facilities, thereby

25   hamstringing its sales operations.

26           17.     Eventually, ERM discontinued its over-shipment of propane to Hellenic. Not to be

27   deterred, it then coordinated with Sacramento Energy to further overwhelm Hellenic’s credit and

28   storage facilities by diverting product to Sacramento Energy. In turn, Sacramento Energy shipped
                                                        4
                                           SECOND AMENDED COMPLAINT
     1613594.1
 1   additional surplus propane that originated with ERM to Hellenic at the Rail Facilities. All told,

 2   Sacramento Energy shipped Hellenic over $1 million in propane, notwithstanding the $200,000 limit

 3   on its credit line with Hellenic. Upon Hellenic’s receipt of the over-shipment from Sacramento

 4   Energy, Hellenic attempted to refuse the shipment, but Sacramento Energy was unwilling to accept a

 5   return of the over-shipment. Due to various laws and regulations that limited the amount of time

 6   railcars could remain on the tracks at the Rail Facilities, Hellenic was forced to remove the over-

 7   shipment from the railcars and ultimately liquidate the propane due to its limited propane storage

 8   capacity.

 9           18.    Hellenic is informed and believes and thereon alleges that ERM and Sacramento

10   Energy engaged in the aforementioned conduct with the intent of overloading Hellenic with propane

11   so as to create a trade restraint and impair Hellenic from engaging in the sale and distribution of

12   propane in California.     This adversely impacted Hellenic’s ability to compete in the propane

13   marketplace.

14           19.    Additionally, as part of this unlawful conspiracy to restrain trade and impair Hellenic’s

15   ability to engage in business in California, ERM began defaming Hellenic in the industry and to its

16   vendors and customers so as to cause harm to Hellenic’s business and strategic relationships with its

17   customers, vendors, and suppliers.

18                                        FIRST CAUSE OF ACTION

19                                                (Trade Libel)

20                            (Against all Defendants and DOES 1 through 10)

21           20.    Hellenic refers to and incorporates herein by reference each and every paragraph set

22   forth above as though fully set forth herein.

23           21.    Hellenic is informed and believes and thereon alleges that ERM has made statements

24   in the marketplace to disparage Plaintiff, including with respect to Plaintiff’s creditworthiness, and its

25   purported business and payment practices.

26           22.    Specifically, Hellenic is informed and believes, and thereon alleges that ERM has made

27   statements in the marketplace, including in particular to other propane suppliers of Hellenic, about

28
                                                         5
                                        SECOND AMENDED COMPLAINT
     1613594.1
 1   Plaintiff’s alleged untrustworthiness, credit unworthiness and refusal to honor a contract to pay for

 2   propane, even though (as explained more fully herein) Plaintiff did not agree to purchase said propane.

 3           23.     Notably, Hellenic is informed and believes, and thereon alleges that in or about March

 4   2019, ERM made such disparaging statements via telephone and/or other communications to two of

 5   Hellenic’s suppliers of propane, Apex Propane and Kiva Energy.

 6           24.     As a result of ERM’s disparaging statements to Apex Propane and Kiva Energy, Apex

 7   Propane and Kiva Energy advised Hellenic that they would no longer sell or supply Hellenic with any

 8   propane, despite the fact that both entities had existing contractual relationships with Hellenic with

 9   respect to the sale and purchase of propane.

10           25.     Furthermore, not only has ERM been making disparaging statements to vendors,

11   customers and other suppliers of Hellenic, but ERM has been colluding with Sacramento Energy to

12   overload Plaintiff with unordered product, and to work together to jointly disparage Plaintiff in the

13   marketplace.

14           26.     Indeed, Plaintiff ended its relationship with ERM as soon as ERM’s wrongful conduct

15   became apparent, whereupon ERM then started wrongfully and deceptively shipping its product to

16   Plaintiff instead through Sacramento Energy. Plaintiff soon ended its relationship with Sacramento

17   Energy as soon as the same wrongful conduct became apparent.

18           27.     ERM’s statements regarding Plaintiff’s alleged untrustworthiness, credit unworthiness

19   and refusal to honor a contract to pay for propane are untrue.

20           28.     ERM knew that the statements were untrue and/or ERM acted with reckless disregard

21   of the truth or falsity of the statements.

22           29.     ERM knew or should have recognized that someone else might act in reliance on its

23   statements about Plaintiff, causing Plaintiff financial loss.

24           30.     Upon information and belief, Plaintiff suffered direct financial harm because someone

25   else acted in reliance on ERM’s statements about Plaintiff.

26           31.     Specifically, as a result of ERM’s disparaging statements about Plaintiff, Plaintiff was

27   deprived of doing business with Apex Propane and Kiva Energy, and consequently was unable to

28
                                                         6
                                         SECOND AMENDED COMPLAINT
     1613594.1
 1   procure a sufficient supply of propane in order to fulfill the demand of its customers, and as a result,

 2   Hellenic lost all future opportunities to sell propane.

 3           32.    ERM’s conduct was a substantial factor in causing Plaintiff’s harm.

 4           33.    The aforementioned acts of ERM were willful, oppressive, fraudulent and malicious,

 5   and were committed, authorized, and/or ratified by ERM’s officers, directors, and/or managing agents,

 6   entitling Plaintiff to an award of punitive damages in an amount sufficient to punish ERM and deter

 7   ERM from engaging in similar future conduct.

 8                                      SECOND CAUSE OF ACTION

 9                    (Intentional Interference with Prospective Economic Relations)

10                            (Against all Defendants and DOES 1 through 10)

11           34.    Hellenic refers to and incorporates herein by reference each and every paragraph set

12   forth above as though fully set forth herein.

13           35.    Plaintiff has economic relationships with existing and prospective customers who have

14   purchased product from Plaintiff from 2018 through early 2019. These relationships have the

15   probability of future economic benefit to Plaintiff in the form of further purchases, sales and services.

16           36.    ERM knew of Plaintiff’s relationships with its existing and prospective customers.

17           37.    ERM’s independently wrongful conduct alleged herein was intended to and has

18   actually disrupted Plaintiff’s economic relationships. In particular, as a result of the above-alleged

19   conduct, ERM has interrupted Plaintiff’s ability to procure propane from any suppliers, which

20   therefore, has resulted in Plaintiff’s inability to reliably supply its customers with product and have

21   interfered with the purchases that those customers otherwise would have made with Plaintiff.

22           38.    ERM knew that that their unlawful and unfair business methods would disrupt

23   Plaintiff’s business and siphon both customers and total purchases from Plaintiff.

24           39.    As a proximate result of ERM’s conduct, Plaintiff’s economic relationships with its

25   customers were actually disrupted. Specifically, as a result of ERM’s disparaging statements to

26   Plaintiff’s suppliers, Plaintiff was unable to obtain propane to sell to its existing and prospective

27   customers, which both reduced purchases from Plaintiff’s customers and caused Plaintiff’s customers

28   not make purchases from Plaintiff at all, thereby harming Plaintiff.
                                                         7
                                        SECOND AMENDED COMPLAINT
     1613594.1
 1           40.    ERM’s officers, directors and/or managing agents have committed and continue to

 2   commit such intentional, willful and malicious non-legitimate business acts with the intent of

 3   disrupting Plaintiff’s business relations and reaping for themselves the future economic benefit that

 4   would otherwise flow to Plaintiff. Such actions have caused and will continue to cause damage to

 5   Plaintiff in the form of lost profits, lost sales, lost opportunity, lost goodwill, monetary damage, and

 6   damage to reputation. Plaintiff therefore seeks from ERM compensatory damages, punitive damages,

 7   statutory or enhanced damages, and any other relief this Court deems appropriate in order to make

 8   Plaintiff whole.

 9                                         THIRD CAUSE OF ACTION

10                      (Negligent Interference with Prospective Economic Relations)

11                            (Against all Defendants and DOES 1 through 10)

12           41.    Hellenic refers to and incorporates herein by reference each and every paragraph set

13   forth above as though fully set forth herein.

14           42.    Plaintiff had and currently has economic relationships with existing and prospective

15   customers, who have purchased product from Plaintiff from 2018 through early 2019.               These

16   relationships have the probability of future economic benefit to Plaintiff in the form of further

17   purchases, sales and services.

18           43.    ERM knew or should have known of Plaintiff’s relationships with its existing and

19   prospective customers.

20           44.    ERM knew or should have known that that their unlawful and unfair business methods

21   would disrupt Plaintiff’s business and siphon both customers and total purchases from Plaintiff if ERM

22   failed to act with reasonable care.

23           45.    ERM failed to act with reasonable care when it decided to interfere with Plaintiff’s

24   distribution to customers, and to seek to create financial pressures on Plaintiff through oversupply of

25   propane.

26           46.    By interfering with Plaintiff’s distribution to customers, and creating financial

27   pressures on Plaintiff through oversupply of propane, ERM were engaging in wrongful conduct that

28
                                                        8
                                           SECOND AMENDED COMPLAINT
     1613594.1
 1   was in violation of their prior discussions with Plaintiff and which demonstrate that ERM were

 2   engaged in misrepresentation and/or fraud against Plaintiff.

 3           47.    As a proximate result of ERM’s conduct, Plaintiff’s economic relationships with its

 4   customers were actually disrupted. Specifically, as a result of ERM’s disparaging statements to

 5   Plaintiff’s suppliers, Plaintiff was unable to obtain propane to sell to its existing and prospective

 6   customers, which both reduced purchases from Plaintiff’s customers and caused Plaintiff’s customers

 7   not make purchases from Plaintiff at all, thereby harming Plaintiff.

 8           48.    ERM’s wrongful conduct was a substantial factor in causing Plaintiff’s harm, and ERM

 9   should be held accountable for such interference.

10           49.    The aforementioned acts of ERM were willful, oppressive, fraudulent and malicious,

11   and were authorized, committed and/or ratified by ERM’s officers, directors and/or managing agents,

12   entitling Plaintiff to an award of punitive damages in an amount sufficient to punish ERM and deter

13   ERM from engaging in similar future conduct.

14                                     FOURTH CAUSE OF ACTION

15                          (Intentional Interference with Contractual Relations)

16                            (Against all Defendants and DOES 1 through 10)

17           50.    Hellenic refers to and incorporates herein by reference each and every paragraph set

18   forth above as though fully set forth herein.

19           51.    Plaintiff had a contractual relationship with various suppliers and vendors in connection

20   with the trucking and distribution of propane to Plaintiff’s customers, including but not limited to

21   Apex Propane and Kiva Energy.

22           52.    ERM knew of Plaintiff’s contractual relationship with these suppliers.

23           53.    ERM’s conduct made performance more expensive or difficult for Plaintiff.

24   Specifically, as a result of ERM’s conduct, certain suppliers of Plaintiff, including but not limited to

25   Apex Propane and Kiva Energy, both of whom, stopped engaging in business with Plaintiff, and

26   refused to supply and/or sell propane to Hellenic, despite the fact that both companies had a contractual

27   obligation to do so. Additionally, ERM’s wrongful conduct also interfered with Hellenic’s contractual

28
                                                         9
                                        SECOND AMENDED COMPLAINT
     1613594.1
 1   relationships with its customers, as Hellenic was unable to meet is customers’ demands for propane,

 2   since none of its suppliers would sell or supply propone to Hellenic.

 3            54.      ERM intended to make performance of the contract more expensive or difficult for

 4   Plaintiff, and/or ERM knew that disruption of performance was certain or substantially certain to

 5   occur.

 6            55.      As a proximate result of ERM’s conduct, Plaintiff’s contractual relationships with its

 7   suppliers and customers was actually disrupted to Plaintiff’s harm and detriment.

 8            56.      ERM’s wrongful conduct was a substantial factor in causing Plaintiff’s harm, and ERM

 9   should be held accountable for such interference.

10            57.      The aforementioned acts of ERM were willful, oppressive, fraudulent and malicious,

11   and were authorized, committed and/or ratified by ERM’s officers, directors and/or managing agents,

12   entitling Plaintiff to an award of punitive damages in an amount sufficient to punish ERM and deter

13   ERM from engaging in similar future conduct.

14                                        FIFTH CAUSE OF ACTION

15                  (Violation of the Cartwright Act, Cal. Bus. & Prof. Code §§ 16270, et seq.)

16                              (Against all Defendants and DOES 1 through 10)

17            58.      Hellenic refers to and incorporates herein by reference each and every paragraph set

18   forth above as though fully set forth herein.

19            59.      The Cartwright Act, Cal. Bus. & Prof. Code § 16720, et seq. (the “Cartwright Act”)

20   generally prohibits the restraint of trade. Pursuant to the Cartwright Act, an unlawful trust is defined

21   as, among other things, “a combination of capital, skill or acts by two or more persons [for the purposes

22   of] prevent[ing] competition in manufacturing, making, transportation, sale or purchase of

23   merchandise, produce, or any commodity.” Cal. Bus. & Prof. Code § 16720(c). Any trust meeting

24   the definition prescribed under section 16720(c) is unlawful. See Cal. Bus. & Prof. Code § 16726.

25            60.      Under the Cartwright Act, any person injured in his or her business or property by

26   reason of anything forbidden or declared unlawful under the Act has a private right of action through

27   which they can recover treble damages and attorneys’ fees. See Cal. Bus. & Prof. Code § 16750(a).

28
                                                         10
                                         SECOND AMENDED COMPLAINT
     1613594.1
 1           61.    The following elements are generally required to state a claim under the Cartwright

 2   Act: (a) the formation and operation of a conspiracy; (b) the illegal acts done pursuant thereto; (c) a

 3   purpose to restrain trade; and (d) damage caused by such acts.

 4           62.    Plaintiff is a relatively new competitor in the California propane supplier marketplace.

 5           63.    Upon entering the California propane supplier marketplace, Plaintiff quickly started to

 6   gain market share due to effective marketing and attractive pricing.

 7           64.    Upon information and belief, ERM felt competitively threatened by Plaintiff and

 8   desired to remove Plaintiff as a competitor in the California propane supplier marketplace.

 9           65.    Propane is a commodity for purposes of the Cartwright Act.

10           66.    ERM and Sacramento Energy conspired to restrain trade by coordinating with one

11   another to drive Hellenic out of the California marketplace for propane sales. The conspiracy consisted

12   of the two entities collaborating to overwhelm Hellenic’s credit and storage facilities by: (a) shipping

13   Hellenic propane at peak market prices even though Hellenic did not order the product; (b) refusing a

14   return of the over-shipments in product, thereby forcing Hellenic to accept the shipment and liquidate

15   the product at a loss, or at cost with little, or in some cases, no profit; and (c) disparaging Hellenic’s

16   reputation with critical vendors.

17           67.    ERM and Sacramento Energy’s conspiracy is evidenced in part by the fact that both

18   ERM and Sacramento Energy over-shipped propane to Hellenic in violation of their respective credit

19   limits during the same limited timeframe, and Sacramento Energy received at least some of the

20   propane it over-shipped to Hellenic from ERM.

21           68.    As a result of ERM’s anticompetitive conduct, Hellenic has effectively been forced

22   out of the propane marketplace in California. This has resulted in significant lost profits to Hellenic.

23           69.    The California propane marketplace is defined as the market for wholesale propane

24   purchased within the confines of the State of California for resale, distribution and/or consumer use in

25   such state.

26           70.    ERM has substantial market power in the California propane marketplace, as it markets

27   and transports propane on a wholesale basis across the United States, including California. On

28
                                                        11
                                         SECOND AMENDED COMPLAINT
     1613594.1
 1   information and belief, each year ERM sells tens of millions of liters of fuel product to distributors in

 2   the United States, including distributors located in California.

 3           71.     Moreover, ERM’s anticompetitive conduct has deterred the development of competing

 4   distributors of propane in the California marketplace, thereby damaging consumers by depriving them

 5   of a more competitive marketplace for the purchase of propane.

 6           72.     The purpose of effect of ERM’s conduct was to restrain competition.

 7           73.     The anticompetitive effect of the restraints outweighed any beneficial effect on

 8   competition.

 9           74.     Plaintiff was harmed as a proximate result of ERM’s conduct, and Plaintiff’s ability to

10   compete in the marketplace was seriously disrupted.

11           75.     ERM’s wrongful conduct was a substantial factor in causing Plaintiff’s harm, and ERM

12   should be held accountable for such actions.

13                                        SIXTH CAUSE OF ACTION

14                                            (Unfair Competition)

15                             (Against all Defendants and DOES 1 through 10)

16           76.     Hellenic refers to and incorporates herein by reference each and every paragraph set

17   forth above as though fully set forth herein.

18           77.     California Business & Professions Code §§ 17200, et seq., defines unfair competition

19   as any unlawful, unfair, or fraudulent business act of practice by acting, and conspiring to act, to retrain

20   trade in the propane market in California in violation of the Cartwright Act.

21           78.     As alleged hereinabove, ERM has engaged in acts towards Plaintiff that constitute

22   unlawful and unfair business practices in violation of California Business and Professions Code

23   section 17200 and the Cartwright Act.

24           79.     The harm to Plaintiff and to members of the general public outweighs any utility of

25   ERM’s business practices.

26           80.     Upon information and belief, ERM took the aforementioned actions willfully and

27   maliciously, with the intent to injure Plaintiff, to gain an unfair competitive advantage, and to advance

28
                                                         12
                                         SECOND AMENDED COMPLAINT
     1613594.1
 1   their own gain at the expense of Plaintiff’s rights, reputation and business interest, and Plaintiff is

 2   therefore entitled to the relief sought.

 3           81.     Upon proof, Plaintiff is entitled to recover its costs, including attorney’s fees, under

 4   California Code of Civil Procedure section 1021.5.

 5                                              PRAYER FOR RELIEF

 6           WHEREFORE, Hellenic prays for judgment against ERM, as follows:

 7                ON THE FIRST, SECOND, THIRD AND FOURTH CAUSES OF ACTION

 8           1.      For damages in the amount to be determined according to proof at trial;

 9           2.      For interest on said damages;

10           3.      For punitive damages;

11           4.      For costs of suit;

12                                  ON THE FIFTH CAUSE OF ACTION

13           5.      For general damages, trebled, in an amount according to proof;

14           6.      In the alternative, for restitution and damages for unjust enrichment;

15           7.      For special damages, including but not limited to, attorney’s fees and other

16   expenditures incurred in the prosecution of this case;

17                                  ON THE SIXTH CAUSE OF ACTION

18           8.      For injunctive relief and declaratory relief pursuant to Business and Professions;

19           9.      For restitution in an amount to be determined at trial;

20           10.     For reasonable attorney's fees as determined by the Court at the time of trial;

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        13
                                          SECOND AMENDED COMPLAINT
     1613594.1
 1                                    ON ALL CAUSES OF ACTION

 2           11.   For costs of suit herein; and

 3           12.   For such other and further relief as the Court may deem just and proper.

 4

 5    DATED: June 26, 2020                         McGLINCHEY STAFFORD
 6

 7                                                 By: /s/ Adam S. Hamburg
                                                       ADAM S. HAMBURG
 8                                                     BRIAN A. PAINO
                                                       CHRISTOPHER M. LAPIDUS
 9                                                 Attorneys for Plaintiff HELLENIC PETROLEUM
                                                   LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     14
                                      SECOND AMENDED COMPLAINT
     1613594.1
                                           PROOF OF SERVICE
1

2

3    STATE OF CALIFORNIA              )
                                      )   ss.
4    COUNTY OF ORANGE                 )
5    I, Theresa Fontes, declare:
6    I am employed in the County of Orange, State of California. I am over the age of 18 and not a party
     to the within action. My business address is 18201 Von Karman Ave., Suite 350, Irvine, California
7    92612.
8    On June 26, 2020, I served the document(s) described as PLAINTIFF HELLENIC PETROLEUM
     LLC’S SECOND AMENDED COMPLAINT as follows:
9
             BY MAIL: As follows:
10
                    FEDERAL – I deposited such envelope in the U.S. mail at Irvine, California, with
11           postage thereon fully prepaid,
12           BY CM/ECF NOTICE OF ELECTRONIC FILING: I caused said document(s) to be
             served by means of this Court’s Electronic transmission of the Notice of Electronic Filing
13           through the Court’s transmission facilities, to the parties and/or counsel who are registered
             CM/ECF users set forth in the service list obtained from this Court. Pursuant to Electronic
14           Filing Court Order, I hereby certify that the above documents(s) was uploaded to the website
             and will be posted on the website by the close of the next business day and the webmaster
15           will give e-mail notification to all parties.
16           FEDERAL: I declare that I employed in the office of a member of the State Bar of this
             Court at whose direction the service was made.
17

18   Executed on June 26, 2020, at Irvine, California.
19
                                                               /s/ Theresa Fontes
20
                                                               Theresa Fontes
21

22

23

24

25

26

27

28

     1557581.1
                                       SERVICE LIST
1                                United States District Court,
                  Hellenic Petroleum, LLC v. Elbow River Marketing, LTD.
2                                     File # 107710.0002
3

4     Nicole S. Healy, Esq.                       Attorneys for ELBOW RIVER
      ROPERS, MAJESKI, KOHN & BENTLEY             MARKETING LTD.
5     1001 Marshall Street, Suite 500
      Redwood City, CA 94063                      650-364-8200
6                                                 650-780-1701 FAX
                                                  nicole.healy@rmkb.com
7

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1557581.1
